UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-2062



WILLIAM BRYANT,

                                                         Petitioner,

          versus


SHANNON-POCAHONTAS   MINING   COMPANY;   WEST
VIRGINIA COAL WORKERS’ PNEUMOCONIOSIS FUND;
DIRECTOR, OFFICE OF WORKERS’ COMPENSATION
PROGRAMS, UNITED STATES DEPARTMENT OF LABOR,

                                                        Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(No. 99-1028-BLA)


Submitted:   December 12, 2000            Decided:   January 5, 2001


Before WILKINS, LUTTIG, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William Bryant, Petitioner Pro Se. William T. Brotherton, III,
SPILMAN, THOMAS & BATTLE, P.L.L.C., Charleston, West Virginia;
Patricia May Nece, Barry H. Joyner, UNITED STATES DEPARTMENT OF
LABOR, Washington, D.C., for Respondents.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     William Bryant seeks review of the Benefits Review Board’s

decision and order affirming the administrative law judge’s denial

of black lung benefits pursuant to 30 U.S.C.A. §§ 901-945 (West

1986 & Supp. 2000).   Our review of the record discloses that the

Board’s decision is based upon substantial evidence and is without

reversible error.   Accordingly, we affirm on the reasoning of the

Board.   See Bryant v. DOWCP, No. 99-1028-BLA (BRB June 30, 2000).

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2